 



Exhibit 10.1
REYNOLDS AMERICAN INC.
OUTSIDE DIRECTORS’ COMPENSATION SUMMARY
1.      Fees/Expense Reimbursement

              •   Fees:   —   Board Retainer fee of $57,000 per year.
 
      —   Lead Director Retainer fee of $20,000 per year.
 
      —   Chairperson Retainer fees of $20,000 per year for the audit committee
chair, $10,000 per year for the compensation committee chair, and $10,000 per
year for the corporate governance and nominating committee chair.
 
      —   Committee Meeting Attendance fees per meeting of $1,500 for audit
committee, $1,350 for compensation committee, $1,250 for corporate governance
and nominating committee, and $1,250 for any special committee meeting.
 
      —   Board Meeting Attendance fees of $1,250 per meeting.

  •   All fees payable quarterly in arrears, but may be deferred in 25%
increments in cash and/or in deferred stock units until termination of active
directorship or until a selected year in the future.     •   To be tax
effective, an irrevocable deferral election must be made in the year prior to
the year fees would otherwise be payable.     •   Expenses: Directors are
reimbursed for actual expenses incurred in connection with attendance at Board
meetings, including transportation and lodging expenses.

2.      Deferred Stock Units

  •   Upon election to the Board, an Outside Director receives an initial grant
of 3,500 deferred stock units or, at the director’s election, 3,500 shares of
RAI common stock.     •   Annual grant of 1,000 deferred stock units,
immediately vested; granted annually at the time of the Annual Meeting; Director
can elect to receive non-deferred award of 1,000 shares of RAI common stock in
lieu of deferred stock units.     •   Quarterly grant of deferred stock units on
the last day of each calendar quarter. Number of deferred stock units equal to
$10,000 divided by the average of the closing price of a share of RAI common
stock (as reported on the NYSE) for each business day during the last month of
such calendar quarter.     •   Initial and annual deferred stock units paid in
cash or RAI common stock, and quarterly deferred units paid in cash only,
following termination of active directorship per Director’s election in either a
lump sum or in up to ten annual installments.

3.      Life Insurance

  •   Option to receive up to $100,000 non-contributory coverage while an active
Director. Imputed income will be calculated based on your end-of-year age and
coverage amount.

4.      Excess Liability Insurance

  •   Eligible to receive $10,000,000 in Excess Liability coverage. No cash
payment required; the fair market value will be imputed income to you each year.
Policy requires that you have at least $300,000 underlying liability limit under
your Homeowner’s or other personal liability policy. Obligated to pay for claims
up to $300,000 not covered by this policy.

5.      Business Travel Accident Insurance

  •   $500,000 non-contributory coverage while an active Director.

6.      Matching Grants

  •   1:1 for Educational/Arts/Cultural/Charitable Organizations – combined
$10,000 maximum.

7.      Director Education Programs

  •   Directors may attend one outside director education program per year at
RAI’s expense.     •   Directors are reimbursed for actual expenses incurred in
connection with attendance at director education programs, including
transportation and lodging expenses.

